DETAILED ACTION

The following is an Allowance in response to Applicant's remarks filed on 10/1/2021.  Claims 1, 3-7, 9-13, 15-19, 21-29 are currently pending and have been allowed.  

REASONS for ALLOWANCE

Claims 1, 3-7, 9-13, 15-19, 21-29 are allowed.
Claims 1, 3-7, 9-13, 15-19, 21-29 are eligible subject matter because the abstract idea is integrated into practical application by necessarily being rooted in technology.     The claims are allowable over the art because of applicant’s amendments and remarks filed on 10/1/21, especially p. 11-12 of the remarks and because the prior art does not teach the redesigning and weights for navigation decisions in the context of user guidance to risk relationships where a navigation repository is searchable via a plain text search  wherein data elements gathered from any point in a navigation path are stored to a repository that serves as input to a general-purpose 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Miller et al. (US 2005/0021360 A1), a system for  monitoring risks associated with at least one business process, including: evaluating at least one of a plurality of document instances, wherein each of the document instances includes, in association therewith, a plurality of document values, against a plurality of risk categories; implementing the plurality of risk categories pursuant to at least one acceptable risk policy approved for the at least one business process; and qualifying at least one of the at least one of the plurality of documents pursuant to an approval rating of the at least one document in at least one 

B. Chauhan et al. (US 2016/0379222 A1), a system for escalating community content to an associated case where characteristics of community content can be compared with rules to generate a customer service case record based on the community content

C. Nagaitis et al. (US 2008/0201643 A1), a method for determining a website user behavioral portrait based on navigation on the website and dynamically reconfiguring web pages based on those portraits where data relating to the progress of a user through a website is recorded, and an ongoing behavioral portrait of the user is built based on the data and the portrait is then used to dynamically reconfigure web content


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624